Citation Nr: 0605400	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL


Appellant and his son


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1966, and from January to July 1991.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence demonstrates that the 
veteran's headaches are not related to active duty, nor may 
they be so presumed.  


CONCLUSION OF LAW

Entitlement to service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2003, 
rating decisions in January 1996 and February 2005, a 
statement of the case in August 1996; and a supplemental 
statement of the case in February 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, including records from the Social Security 
Administration.  VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained an examination.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The Merits

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In correspondence and during a March 1999 hearing before the 
under-signed Veterans Law Judge, sitting at the RO, the 
veteran has contended that his headaches began during his 
second period of service.  He notes that he did not have them 
during his first period of active duty.  He asserts that he 
first thought they were due to the stress of going home from 
the Persian Gulf and thus he did not mention them during his 
separation examination.  He also asserts that the separation 
examination was cursory and inadequate.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for headaches.  The 
Board finds that headaches were not shown during his service 
or within the applicable presumptive period, and there is no 
evidence linking them to his service.

Post-service medical records are negative for complaints, 
symptoms, findings or diagnoses within the first year after 
the veteran's 1991 separation.  Thus, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 
3.309. 

Regarding service connection on a direct basis, service 
medical records for each period of active duty are negative 
for relevant complaints, symptoms, findings or diagnoses.  
Reports of periodic physical examinations conducted for the 
National Guard, and corresponding reports of medical history, 
that were conducted in 1977, 1980, 1984, and 1988 are 
negative for relevant complaints, symptoms, findings or 
diagnoses.  On his June 1991 separation report of medical 
history, the veteran denied a head injury and frequent or 
severe headaches.  The report of the veteran's separation 
medical examination provides that all clinical examinations 
were normal and identifies no defects or diagnoses.  

The earliest post-service medical evidence of headaches 
consists of a 1995 VA outpatient treatment report.  A private 
report in December 1994 refers to a complaint of left ear 
pain.  The post-service treatment records do not link the 
veteran's current headaches to his service or any incident 
therein.  

The Board also finds that an April 2004 VA examination report 
fails to support the veteran's claim.  The report relates 
that the examiner reviewed the veteran's claims file, and 
repeats the veteran's assertions that the headaches began 
during his second period of active duty.  The diagnosis was 
occipitonuchal headaches suggestive of occipital neuralgia by 
description with cervicogenic muscle contraction component, 
chronic recurring as described in chronological history, 
being silent for headaches during active duty periods or 
shortly afterwards as stated on service medical records and 
claim folder.  

The examiner did not explicitly state that the veteran's 
current headaches are not related to his service.  
Nevertheless, the diagnosis emphasizes that the veteran's 
service medical records and initial post-service medical 
records are negative for the claimed headaches.  This 
emphasis, along with the examiner's failure to relate in any 
way the veteran's headaches to his service, demonstrates that 
the examiner did not consider it at least as likely as not 
that the veteran's current headaches are related to his 
active duty.  

In fact, there is no competent medical evidence supporting 
the veteran's contentions.  With respect to the veteran's own 
assertions, he is competent to describe the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, he is 
not competent to provide an opinion requiring medical 
knowledge, such as those relating to medical causation and 
etiology that require a clinical examination by a medical 
professional.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his current headaches are related to his active duty.    

As a final matter, the Board observes that the veteran has 
claimed that other conditions are due to undiagnosed 
illnesses linked to Persian Gulf service.  He has not made 
such contentions with respect to his headaches.  
Nevertheless, the Board will address entitlement to service 
connection on this basis.

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006 and such disability by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. A qualifying chronic disability means a 
chronic disability resulting from any (or any combination) of 
the following: An undiagnosed illness; the following 
medically explained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms (1) chronic fatigue 
syndrome, (2) fibromyalgia, (3) irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria of this section for a medically unexplained chronic 
multi-symptom illness. The term medically unexplained chronic 
multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.

The April 2004 VA examiner specifically attributed the 
veteran's headaches to a known diagnosis; there was no 
impression of an undiagnosed illness manifested by headaches.  
This examination report is the most thorough evaluation 
addressing the matter and the examiner specifically 
attributed the headaches at issue to a known diagnosis.  The 
Board finds that a preponderance of the evidence is against a 
claim that the veteran's headaches are a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  As an etiology for the reported headaches has been 
identified, they cannot be considered to be a manifestation 
of an undiagnosed illness or a medically unexplained multi- 
system illness.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for headaches is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


